Citation Nr: 1139278	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  05-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of eye trauma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to December 2003.  He served in Southwest Asia from March 26, 2003 to April 30, 2003.  He also performed active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) at various dates.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, denied the Veteran's January 2006 claim for entitlement to service connection for residuals of eye trauma.

In May 2008 and February 2010, the Board remanded the case to the RO for further development, including a VA examination.  The case has been returned to the Board for further appellate consideration.

Following development conducted pursuant to the Board's February 2010 decision and remand, the RO granted service connection for cervical spondylosis in a June 2011 rating decision, and assigned a disability rating of 20 percent, effective January 4, 2006.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In evaluating the Veteran's claim, the Board will consider all eye disorders claimed by the Veteran or diagnosed by clinicians during the pendency of the appeal.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a Veteran).


FINDING OF FACT

An eye disorder, to include residuals of eye trauma, is not shown by competent or credible evidence to be related to the Veteran's military service or to any incident therein.


CONCLUSION OF LAW

An eye disorder, to include residuals of eye trauma, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated March 2006, June 2008, and April 2010, provided to the Veteran before the May 2006 rating decision, the October 2009 supplemental statement of the case, and the June 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2006, prior to the issuance of the May 2006 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2008 and February 2010 remands.  Specifically, in May 2008, the RO was instructed to provide the Veteran with notice consistent with the duties to notify and assist, and afford the Veteran a VA ophthalmology examination.  In February 2010, the RO was instructed to obtain an addendum from the ophthalmology examiner, to include etiological opinions and rationales.  The RO provided the Veteran with the requested notice in June 2008, scheduled the Veteran for an examination which the Veteran attended in April 2009, and obtained an addendum opinion in April 2010.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed bilateral eye disability.  The Board acknowledges that the Veteran's representative requested in January 2008 that his SSA records be obtained because he had stated that he is in receipt of SSA disability benefits.  However, a thorough review of the record shows that the Veteran reported in a January 2006 letter that he became unemployable as a result of his mental illness (which was on appeal in January 2008), not his eye disorder.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed bilateral eye disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The term "active military, naval, or air service," as used in 38 C.F.R. § 3.303(a), includes active duty and any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a), (c), (d).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Residuals of Eye Trauma

The Veteran's service treatment records include multiple complaints of eye disorders during his service in the Puerto Rico Army National Guard.

In Reports of Medical Examination dated June 1978, May 1984, October 1988, April 1997, and January 2002, in-service clinicians found that the Veteran's eyes and opthalmoscopic condition were normal.  In a March 1992 Report of Medical Examination, a clinician found that the Veteran's opthalmoscopic condition was normal, and his eyes were abnormal insofar as the Veteran had "corrected vision [with] eyeglasses."

In Reports of Medical History dated September 1977, May 1984, October 1988, March 1992, and April 1997, the Veteran checked boxes indicating that he did not have, and had never had, eye trouble.  In the May 2001 Report of Medical History, the criteria changed and the Veteran indicated that he did not have, and had never had, an eye disorder or trouble.

In December 1986, an in-service clinician noted that the Veteran was without systemic disease, and had been complaining since that morning of erythemitis (redness of the skin characterized by dilatation and congestion of the capillaries) of his right eye with a purulent (characterized by pus) yellow secretion.  The clinician further found that the Veteran's right eye was injected and conjunctive (red eye) with suppuration (the formation or discharge of pus).  The clinician noted that "this as well as other cases [is] probably related to [an] index case," thereby explaining that the purulent red eye was infecting multiple servicemembers.  The clinician elaborated that "their training ends in 4 hours."  The same day, another clinician noted that the Veteran had eye irritation in the line of duty, and prescribed eyedrops every four hours.

In June 1988, the Veteran reported on a DA Form 2173 that he contracted an eye disease during an exercise during the period from May 30, 1987 to June 13, 1987.  The Veteran's commanding officer or adviser wrote that the "Enlisted Member claims eye disease contracted while in exercise (AT-87)...during the period 30 May 87 -  13 Jun 87.  [The Veteran] was referred to [a] Medical Dispensary on...June [1], 1987."  A notation was made that the "injury" occurred in the line of duty.  Another notation indicated that the Veteran was on "AT-87 USC 503," which corresponds with inactive duty training.  Inactive duty training includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. 316, 502, 503, 504, or 505, or the prior corresponding provisions of the law.  38 C.F.R. § 3.6(d)(4).

In July 1988, the Veteran sought treatment for pterygium (a benign growth of the conjunctiva [clear, thin tissue] that lays over the sclera [the white part of the eye]).  The in-service clinician found that the Veteran's pterygium existed prior to service (EPTS).

Later in July 1988, the Veteran sought treatment for an eye problem.  He reported having a history of an eye disorder associated with AT-87, and complained of blurred vision on his right side.  The in-service clinician found that the Veteran had 20/20 vision in his left eye (OS) and 20/40 vision in his right eye (OD).  The clinician further found that the Veteran's eye range of motion (ROM) was intact.  The clinician provided a diagnosis of "R/O [rule-out] ocular pathology" and referred the Veteran to the ophthalmology department, where another clinician determined that the Veteran had a "normal eye."

Later in July 1988, an in-service clinician found that the Veteran had an astigmatism, and prescribed cylindrical lenses.

After service, in April 2004, a VA clinician diagnosed the Veteran with allergic conjunctivitis.

VA provided the Veteran with a general medical compensation and pension (C&P) examination in March 2004.  The examiner found that the Veteran's eyes were PERRLA (pupils equal, round, reactive to light and accommodation) and had no extraocular movements.  The examiner noted that the Veteran had no visual complaints.

In January 2006, the Veteran filed a claim for service connection for an eye condition "as [a] result of a trauma I incurred in my faces [sic]."  In support of his claim of eye trauma, the Veteran attached a copy of the DA Form 2173 which showed that he had "claim[ed] eye disease contracted while in exercise[s]."  (Emphasis added.)  As explained above, that document also contained evidence that the disease had been incurred during INACDUTRA, pursuant to 32 U.S.C. 
§ 503.  38 C.F.R. § 3.6(d)(4).  Consequently, it is not subject to service connection.  Id.

VA provided the Veteran with a C&P examination of his eyes in April 2006.  The examiner reviewed the claims file, and noted the absence of any documentation of eye trauma.  The Veteran reported that he experienced eye trauma in service in 1988; he denied any ocular surgeries or diseases.  The VA examiner administered testing and diagnosed the Veteran with refractive error and blepharitis (inflammation of the eyelids and eyelashes).  The VA examiner also found that no periocular or eye scars were noted.  The examiner opined that the Veteran's loss of vision is caused by or a result of his refractive error, and is not caused by or a result of the claimed trauma.

In June 2006, the Veteran told a VA clinician that he was experiencing diplopia (double vision).  The clinician found that the Veteran was asymptomatic in terms of visual changes.

VA provided the Veteran with a second C&P examination of his eyes, by the same C&P examiner, in April 2009.  The examiner reviewed the claims file, and noted that it was "silent about eye trauma."  The Veteran reported that he fell from a rappelling tower during a military training in 1980 and hit his face, which resulted in blurred vision and loss of vision due to the trauma.  The Veteran further stated that his vision improved with glasses; he denied any ocular pain.  The VA examiner administered testing and diagnosed the Veteran with refractive error (myopia, astigmatism, presbyopia), posterior blepharitis, and bilateral incipient senile cataracts.  The VA examiner also found that no eye scars, conjunctivitis, or diplopia was noted.  The examiner opined that the Veteran's loss of vision is caused by or a result of his refractive error.  The examiner also opined that the Veteran's refractive error as likely as not had its onset during his military service; his refractive error is not at least as likely as not caused by or a result of face trauma during military training; and his posterior blepharitis is not as likely as not to have had its onset during military service.

The VA C&P examiner provided an addendum to his April 2009 examination report in April 2010.  The examiner noted that he had reviewed the claims file.  The examiner opined that the Veteran's posterior blepharitis, bilateral incipient senile cataracts, and refractive error were not incurred or aggravated as a result of the Veteran's time in service.  The VA examiner wrote, apparently as the rationale for those conclusions, that the Veteran's claims file was silent about any eye trauma in service.  The VA examiner also opined that the Veteran's refractive error is not a congenital or developmental defect; rather, the examiner explained that it is an acquired optical condition that developed through time with normal aging.

The Board finds that the Veteran's April 2009 examination, combined with the April 2010 addendum opinion and rationale, was adequate.  The VA examiner considered the Veteran's claims file and medical history in his report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the aforementioned VA clinicians and examiners are so qualified, their medical opinions constitute competent medical evidence.

The Board finds that the Veteran is competent to report that he experienced eye trauma in service in 1980 (as he stated at his April 2009 examination), 1988 (as he stated at his April 2006 examination), or both.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's report of eye trauma in service is outweighed by the contemporaneous evidence of record.  As noted above, in Reports of Medical History dated September 1977, May 1984, October 1988, March 1992, and April 1997, the Veteran checked boxes indicating that he did not have, and had never had, eye trouble; likewise, in the May 2001 Report of Medical History, the Veteran indicated that he did not have, and had never had, an eye disorder or trouble.  Additionally, although the Veteran's service treatment records include diagnoses of eye diseases in service, they do not show any complaints, diagnoses, or treatment of trauma to either of the Veteran's eyes.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  Furthermore, the Veteran's reported dates of the purported traumatic eye injury in service were inconsistent and eight years apart.  Taken together, the absence of complaints during service of any eye trauma, the Veteran's statements in his Reports of Medical History expressly denying eye trouble, and the inconsistencies in his post-service statements all support the finding by the Board that the Veteran's descriptions of his alleged eye trauma in service lack credibility.  The Board's finding that the Veteran's alleged eye trauma in service lacks credibility substantiates the VA examiner's factual predicate that the Veteran did not sustain eye trauma in service.  Cf. Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

The Veteran's etiological opinion that his eye disorders are related to service is not competent, absent evidence showing medical training or expertise.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, even if the Veteran were found competent to provide an etiological opinion as to his eye disorders, his own determination about the etiology of his eye disorders is outweighed by the more probative findings of the VA examiner, because his determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board notes as a complicating factor that the VA examiner opined in his April 2009 examination report that the Veteran's refractive error as likely as not had its onset during his military service, but that his refractive error is not at least as likely as not caused by or a result of face trauma during military training.  The Veteran's representative, in January 2010, characterized this apparently contradictory opinion as lacking a clear answer, and requested that the examiner render an addendum opinion.  The Board assented to that request for clarification in its February 2010 remand to obtain a rationale from the examiner.  As noted above, the examiner explained in the April 2010 addendum that the Veteran's "refractive error [was] not incurred or aggravated as a result of his time in service.  His refractive error...is an acquired optical condition that develop[ped] through time with normal aging."  The Board finds that this addendum resolves the earlier ambiguity noted by the Veteran's representative.  As an additional basis for denial of service connection, the Board notes that refractive error of the eye is not a disease or injury that is subject to service connection within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2011).

The Board need not further develop the claim to ascertain whether the eye disorders diagnosed in service-other than the eye disease listed as occurring on INACDUTRA pursuant to 32 U.S.C. § 503 on the Veteran's June 1988 DA Form 2173-occurred during ACDUTRA or INACDUTRA, because those disorders have not been diagnosed during the pendency of the claim.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran is not entitled to service connection for an eye disorder based on the finding of a chronic disease, because the eye disorders with which he has been diagnosed during the pendency of the claim are not shown to have been chronic disorders during his service.  Additionally, service connection for an eye disorder cannot be granted on the basis of continuity of symptomatology because, as his comments on his May 2001 Report of Medical History and March 2004 C&P examination show, the Veteran's reported symptomatology was not continuous.

The preponderance of the evidence is against the award of service connection for an eye disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for residuals of eye trauma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


